DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MICHAEL KIJEWSKI,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2217

                          [October 17, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 98-017862CF10A.

  Michael Kijewski, Miami, pro se.

  No appearance required of appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.